In the
United States Court of Appeals
For the Seventh Circuit

No. 99-2659

JOSEPH M. CONLEY,

Plaintiff-Appellant,

v.

VILLAGE OF BEDFORD PARK,

Defendant-Appellee.



Appeal from the United States District Court
for the Northern District of Illinois, Eastern
Division.
No. 98 C 7183--Suzanne B. Conlon, Judge.


ARGUED JANUARY 14, 2000--DECIDED May 31, 2000



  Before FLAUM, EASTERBROOK and RIPPLE,
Circuit Judges.

  RIPPLE, Circuit Judge. Joseph Conley
brought this action pursuant to the
Vocational Rehabilitation Act of 1973
(the "Rehabilitation Act"), 29 U.S.C.
sec. 701 et seq., and the Americans with
Disabilities Act of 1990 (the "ADA"), 42
U.S.C. sec. 12101 et seq. He claimed that
his employer, the Village of Bedford Park
(the "Village"), had discriminated
against him on the basis of his
disability; Mr. Conley is a recovering
alcoholic. The district court granted
summary judgment for the Village. For the
reasons set forth in the following
opinion, we affirm the judgment of the
district court.

I

BACKGROUND

A.  Facts/1
  Mr. Conley worked as a Maintenance
Worker for the Village of Bedford Park.
He was assigned to the Water Department
from October 1989, until his transfer to
the Department of Public Works in October
1997. For the first four and one-half
years of his employment, Mr. Conley was
chronically tardy and absent from work
without permission. In response, the
Water Department imposed various forms of
progressive discipline, including verbal
warnings, written warnings, and, finally,
suspension. Believing that alcoholism was
the root of Mr. Conley’s work problems,
Water Department management requested
that Mr. Conley submit to a substance
abuse evaluation. As a result of that
evaluation, Mr. Conley was required to
attend an alcohol rehabilitation program
in late February and early March of 1994.

  As the completion of his program drew
near, Mr. Conley contacted his
supervisor, James Gifford. The exact
nature of the conversations between Mr.
Conley and Gifford are disputed.
According to Mr. Conley, however, he
contacted Gifford on March 1, 1994, and
told Gifford that he (Mr. Conley) would
be released from the program on March 3;
Gifford responded: "Mike, I don’t have
time for this s_ _ t now. Call me when
you get your paperwork," and hung up.
R.7, Ex.3 at 63. On March 3, the day Mr.
Conley was released, he called the Water
Department at 4:15 p.m. and again asked
for Gifford. Mr. Conley was told that
Gifford had left for the day; Mr. Conley
left a message.

  At 9:00 a.m. the following day, Mr.
Conley again called Gifford to obtain
instructions for his return to work.
Gifford told him that he should have
called earlier or, at least, have
reported for work at the usual start
time; Gifford then told Mr. Conley that
he would have to call Mr. Conley back.
After speaking with the Village’s
attorney and others, Gifford returned Mr.
Conley’s call and told Mr. Conley that he
should come to the Water Department later
that day. When Mr. Conley arrived, he was
informed by Gifford that he was being
suspended for nine days without pay
because he had failed to come directly to
work after his treatment and because he
had missed four days of his treatment.
During the course of the meeting, Gifford
also told Mr. Conley that he "would be
relentless" toward Mr. Conley and that
Mr. Conley "should probably find another
job." Id. at 70.

  Mr. Conley returned to work after his
nine-day suspension. Although his
absenteeism and punctuality improved
markedly, Mr. Conley’s work performance
declined in Gifford’s eyes. Specifically,
Mr. Conley failed to report pump problems
to the central office on several
occasions.

  According to Mr. Conley, his diagnosis
and treatment for alcoholism marked the
beginning of various types of
discrimination by the Village. For
instance, after his return from
treatment, Mr. Conley was assigned to
paint the pump house for several months
by himself. During this time, he was not
allowed to drive department vehicles.
These actions, according to Mr. Conley,
made him feel isolated from other
employees.

  Mr. Conley also points to other examples
of allegedly discriminatory actions that
occurred after his treatment. Mr. Conley
believes that the Village unjustifiably
denied him opportunities to work overtime
and, in August 1996, promoted a less
senior maintenance worker instead of him.

  The injustice Mr. Conley perceived as an
employee in the Water Department led him
to file a charge of discrimination with
the Illinois Department of Human Rights
on March 20, 1997, three years after his
suspension. In his charge, Mr. Conley
alleged that he had been subjected to
"different terms and conditions" of
employment since March of 1994. R.7,
Ex.14. Specifically, he complained of
three actions by the Water Department.
First, Mr. Conley stated he had been
given the "worst job assignments (mainly
painting)" and that this made him feel
"isolated from the other employees." Id.
Second, Mr. Conley cited the Water
Department’s failure to offer him
overtime "as recent as March 7, 1997," as
further evidence of discrimination. Id.
Finally, Mr. Conley charged that the
Water Department failed to promote him to
a higher class of maintenance worker
around August 20, 1996. Mr. Conley
attributed his poor treatment to his
disability; he stated: "I believe I have
been discriminated against because of my
disability, in violation of the Americans
With Disabilities Act of 1990, as
amended, in that I was not treated badly
until after I was diagnosed [with my]
disability." Id. While his charge was
pending, Mr. Conley requested, and was
granted, a transfer to the Department of
Public Works.

B.   District Court Proceedings

  After receiving his right-to-sue letter
from the EEOC, Mr. Conley brought this
action in the district court for
violations of both the ADA and
Rehabilitation Act. In his complaint, Mr.
Conley averred that, after the disclosure
of his alcoholism in March 1994, his
supervisors no longer considered him "a
competent or valued member of the agency,
unjustifiably criticized his work, and
pursued adverse personnel actions against
[him], all because of his alcoholism
condition." R.1, para.14. He also stated,
as in his EEOC charge, that he "was
denied promotion, given menial
assignments below his former level, and
otherwise mistreated." Id., para.15.
Finally, Mr. Conley alleged that the
Village, "through [its] management team,
intentionally created a hostile work
environment for [him] after his
disclosure of his handicap, on account of
his handicap." Id., para.17.

  The Village denied the material
allegations of the complaint. It also set
forth an affirmative defense that Mr.
Conley’s complaint was outside the scope
of the charge of discrimination because
the charge did not name alcoholism
specifically as Mr. Conley’s disability.
  Shortly thereafter, the Village moved
for summary judgment on the ground that
Mr. Conley was not disabled within the
meaning of the statutes. According to the
Village, he was not disabled because he
was, at all times, able "to sit, stand,
lift, reach, hear, speak, breathe, learn,
walk, work, [and] care for himself." R.5
at 11. Furthermore, it did not perceive
Mr. Conley as disabled because he
possessed all of the abilities listed
above. The Village also took issue with
Mr. Conley’s claims that he had suffered
adverse employment actions as a result of
his alcoholism. The Village claimed that
there was "no evidence that the Village
of Bedford Park discriminated against Mr.
Conley because he was an alcoholic." Id.
at 12. Any failure to promote Mr. Conley,
the Village argued, was based on job
performance. As well, his assignments and
opportunities for overtime had not
changed since his treatment. Finally, the
Village reiterated its affirmative
defense that the EEOC charge was
deficient because it lacked specifics
concerning Mr. Conley’s disability. The
Village maintained that this deficiency
resulted in an absolute bar to Mr.
Conley’s claims because the date for
filing a new charge had passed./2

  Mr. Conley filed a response to the
motion for summary judgment. In his
response, Mr. Conley set forth examples
of the ways that the Village had
discriminated against him, namely, his
suspension, his supervisor’s statement
that he would be "relentless" toward Mr.
Conley, the lack of opportunities for him
to work overtime, his job assignments,
and the fact that he was not promoted.
R.13 at 6-7. Mr. Conley also refuted the
Village’s argument that his claims were
time-barred; he said the Village became
aware of the nature of the alleged
disability discrimination early in the
EEOC’s investigation.

  The district court was persuaded by the
Village’s arguments and entered summary
judgment on its behalf. In its opinion,
the court first reiterated the elements
of Mr. Conley’s cause of action: "(1) he
is a disabled person under the statute;
(2) he is qualified to perform the
essential functions of his job with or
without reasonable accommodation and (3)
he has suffered an adverse employment
action because of his disability." R.18
at 4 (citations omitted). Because Mr.
Conley had produced evidence that
"Bedford Park viewed his alcoholism as
impairing his job performance," the court
concluded that his alcoholism qualified
as a disability. Id. at 5. The court then
determined that "Conley has failed to
carry his burden of proving that his
alcoholism did not affect his job and
that he was performing at the same
standard as other employees." Id. at 6.
In support of its statement, the district
court pointed to Mr. Conley’s
acknowledgment of his less than stellar
attendance record and of his admission
that "his lack of promotion was the
result of not performing on a par with
other maintenance workers." Id. The court
then addressed Mr. Conley’s other
allegations of discrimination, that he
was not allowed to drive a Village
vehicle and that he was assigned to paint
the pump room for an extended period of
time. It stated:
Refusing Conley a city-owned vehicle in
which to drive to work hardly constitutes
discrimination when Conley had previously
appeared for work with alcohol on his
breath. See Gifford Dep. at 154-56.
Conley’s assignment to paint the pump
room was a normal aspect of his job;
other maintenance workers had been
required to paint parts of the pump
station. See Orlos Dep. at 12-13.

Id. at 6-7. Because Mr. Conley had failed
to show that the Village discriminated
against him on the basis of his
alcoholism, the court entered judgment on
behalf of the Village.

II

DISCUSSION

A.   Standard of Review

  We review de novo the district court’s
grant of summary judgment to the
defendants. See Silk v. City of Chicago,
194 F.3d 788, 798 (7th Cir. 1999). In
evaluating the district court’s decision,
we "must construe all facts in the light
most favorable to the non-moving party
and draw all reasonable and justifiable
inferences in favor of that party."
Bellaver v. Quanex Corp., 200 F.3d 485,
491-92 (7th Cir. 2000). Summary judgment
is proper if the record shows "that there
is no genuine issue as to any material
fact and that the moving party is
entitled to judgment as a matter of law."
Fed. R. Civ. P. 56(c); see Celotex Corp.
v. Catrett, 477 U.S. 317, 322 (1986).
However, the nonmoving party, here Mr.
Conley, was required to set forth
"specific facts showing that there is a
genuine issue for trial," Fed. R. Civ. P.
56(e), and to produce more than a
scintilla of evidence in support of his
position, see Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 252 (1986). In fact,
Mr. Conley must have presented evidence
from "which the jury could reasonably
find for" him. Id. With these standards
in mind, we turn to Mr. Conley’s first
claim./3

B.   Suspension

  Mr. Conley first argues that the Village
discriminated against him by suspending
him for his failure to report for work on
time immediately following his treatment.
In order to state a claim for
discriminatory suspension, Mr. Conley
must establish that he is disabled as
defined under the ADA and that he
suffered an adverse employment action as
a result of his disability. See Silk, 194
F.3d at 798 n.6. The district court
concluded, and the Village does not
contest on appeal, that alcoholism is a
disability as defined by the ADA.
Furthermore, there is no dispute that a
suspension constitutes an adverse
employment action. See, e.g., id. at 800;
Biolchini v. General Elec. Co., 167 F.3d
1151, 1154 (7th Cir. 1999) ("It is
undisputed that Biolchini . . . suffered
an adverse employment action in the form
of a one week suspension . . . ."). We
turn, therefore, to whether Mr. Conley
has proffered some evidence of an illicit
motive for the adverse action, that is,
some causal link between his alcoholism
and his suspension.

  We have stated previously that a
plaintiff may show a causal link in two
ways: either by (1) putting forward
"direct evidence of illegal motive linked
to the challenged employment decision,"
or (2) establishing illegal motive
indirectly through the three-step model
of McDonnell Douglas Corp. v. Green, 411
U.S. 792 (1973). Chambers v. American
Trans Air, Inc., 17 F.3d 998, 1003 (7th
Cir. 1994). Different kinds and
combinations of evidence can demonstrate
a discriminatory intent such as
"suspicious timing, ambiguous statements,
oral or written, behavior toward or
comments directed at other employees in
the protected group, and other bits and
pieces from which an inference of
discriminatory intent might be drawn."
Troupe v. May Dep’t Stores Co., 20 F.3d
734, 735 (7th Cir. 1994).

  Here, if we accept Mr. Conley’s version
of events as true, there is evidence from
which an inference of discriminatory
intent might be drawn with respect to the
suspension. Both during and after his
release from treatment, Mr. Conley took
steps to determine exactly what he must
do to return to work. However, Gifford
never responded to Mr. Conley’s requests.
When Mr. Conley finally reached Gifford
on March 4, Gifford immediately chastised
Mr. Conley for failing to show up for
work at the usual hour and did not give
Mr. Conley further instructions at that
time. Instead, Gifford summoned Mr.
Conley for a meeting later that afternoon
and informed him that he was suspended
for nine days without pay because he had
failed to report to work on time. Gifford
also told Mr. Conley that he "would be
relentless" toward Mr. Conley and that
Mr. Conley "should probably find another
job." R.7, Ex.3 at 70. The combination of
Gifford’s reluctance to give Mr. Conley
instructions for his return to work, of
the timing of the suspension--occurring
the day Mr. Conley returned to work after
his treatment--and of Gifford’s
statements during the suspension meeting,
is sufficient evidence from which a jury
could find that Mr. Conley’s alcoholism
resulted in his suspension./4

  Nevertheless, we may affirm a grant of
summary judgment "’on a ground other than
that relied upon by the district court
below, so long as the alternative basis
finds adequate support in the record.’"
E.E.O.C. v. North Knox Sch. Corp., 154
F.3d 744, 746 (7th Cir. 1998) (quoting
Bombard v. Fort Wayne Newspapers, Inc.,
92 F.3d 560, 562 (7th Cir. 1996)). The
suspension was a discrete act resulting
in a discrete injury to Mr. Conley. He
was not permitted to work for nine days
and lost his income for those nine days.
However, even given Mr. Conley’s obvious
loss, he failed to file a charge with the
EEOC, or equivalent state agency, within
the requisite 300-day time period.
Consequently, any claim based on the
suspension alone is untimely.

  Moreover, even if timeliness were not a
bar, Mr. Conley failed to raise the
allegedly discriminatory suspension
either in his EEOC charge or in his
complaint; the suspension was mentioned
for the first time in Mr. Conley’s
response to the Village’s motion for
summary judgment. "A plaintiff may pursue
a claim not explicitly included in an
EEOC complaint only if her allegations
fall within the scope of the charges
contained in the EEOC complaint." Cheek
v. Peabody Coal Co., 97 F.3d 200, 202
(7th Cir. 1996) (citing Harper v. Godfrey
Co., 45 F.3d 143, 147-48 (7th Cir.
1995)). To determine whether the
allegations in the complaint fall within
the scope of the earlier EEOC charge, we
must look at whether the allegations are
"’like or reasonably related to’" those
contained in the charge. Id. (quoting
Harper, 45 F.3d at 148).

  We do not believe that the allegations
of discriminatory suspension contained in
the response to the motion for summary
judgment are "like or reasonably related
to" those actions contained in the EEOC
charge. The EEOC charge sets forth other
alleged discriminatory employment
actions--unpleasant job assignments, lack
of overtime and failure to promote; it
does not mention the suspension. The
suspension is a discrete action, taken at
a definite time, in response to Mr.
Conley’s alleged failure to report for
work in a timely manner. Although all of
these actions implicate conduct by
Gifford, they are not related in any
other way. "Not having raised the claim
or even its seeds before the EEOC,
[Conley] was not entitled to bring it in
[his] action." Id. at 203. Consequently,
we conclude that the district court did
not err in granting summary judgment to
the Village on the suspension claim./5

C.   Failure to Promote

  Mr. Conley also maintains that the
Village discriminated against him on the
basis of his disability because it
promoted a less senior maintenance
worker, and passed him over for
promotion. The district court held that
Mr. Conley admitted that "his lack of
promotion was the result of not
performing on par with other maintenance
workers." R.18 at 6. We agree.

  To survive summary judgment, Mr. Conley
had to come forward with indirect or
direct evidence to link his lack of
promotion with his disability. The
indirect method requires a plaintiff to
demonstrate that (1) he was disabled
within the meaning of the ADA; (2) he
applied for and was qualified for the
position sought; (3) he was rejected for
the position; and (4) those who were
promoted had similar or lesser
qualifications for the job. See Ghosh v.
Indiana Dep’t of Envtl. Mgmt., 192 F.3d
1087, 1091 (7th Cir. 1999) (setting forth
elements for a failure to promote claim
under Title VII). Mr. Conley has failed
to come forth with any evidence of his
qualifications for this position. At the
same time, he appears to admit that Paul
Miraldi, the maintenance worker who was
promoted, was qualified for the job. See
R.14 at 3./6

  Furthermore, Mr. Conley has not come
forward with any direct evidence of
discrimination with respect to this
claim. Although Gifford’s alleged
statement that he would be "relentless"
toward Mr. Conley may be sufficient to
establish a link between Mr. Conley’s
suspension and his condition as an
alcoholic, it is not sufficient to link
Mr. Conley’s lack of promotion with his
disability. "To rise to the level of
direct evidence of discrimination, this
Court has stated that ’isolated comments
must be contemporaneous with the [adverse
action] or causally related to
the[applicable] decision-making process.’"
Kennedy v. Schoenberg, Fisher & Newman,
Ltd., 140 F.3d 716, 723 (quoting Geier v.
Medtronic Inc., 99 F.3d 238, 242 (7th
Cir. 1996)), cert. denied, 525 U.S. 870
(1998). However, Gifford’s statements
were made in March 1994, more than two
years before the allegedly discriminatory
failure to promote occurred; these
statements are too distant temporally to
provide support for Mr. Conley’s
promotion claim. Here again, Mr. Conley’s
admissions help defeat his claims. Mr.
Conley admitted that "Gifford never
denied [him] a promotion because he was
an alcoholic." R.6 at 7; R.14 at 3.
Consequently, because Gifford’s statement
was not contemporaneous with the
promotion decision, and because Mr.
Conley admitted that his alcoholism was
not a motivating factor in Gifford’s
decision-making process, the district
court properly entered summary judgment
for the Village with respect to this
claim.

D.   Lack of Overtime

  Mr. Conley argues that the district
court erred in granting summary judgment
to the Village on his overtime claim. Mr.
Conley fails to come forward with any
evidence to substantiate his allegations.
He does not set forth any specific times
that the Village gave others overtime
opportunities, but denied the same to
him. As well, he does not proffer any
evidence to show that, on par, he did not
receive the same number of overtime
opportunities as others. Mr. Conley
merely makes the unsupported allegation
that he was denied overtime on the basis
of his alcoholism. Such a statement is
wholly inadequate to make out a prima
facie case of discrimination. See Jones
v. Merchants Nat’l Bank & Trust Co., 42
F.3d 1054, 1057 (7th Cir. 1994) ("’Self-
serving assertions without factual
support in the record will not defeat a
motion for summary judgment.’" (quoting
McDonnell v. Cournia, 990 F.2d 963, 969
(7th Cir. 1993))). Consequently, summary
judgment for the Village was appropriate.

E.   Painting/Driving the Village Truck

  Mr. Conley also maintains that the
Village furthered its course of
discrimination by requiring him to paint
the pump room for an extended period of
time and by denying him use of a Village
vehicle. We do not believe that these
actions, standing alone, rise to the
level of an ADA violation.

  "While adverse employment actions extend
beyond readily quantifiable losses, not
everything that makes an employee unhappy
is an actionable adverse action." Smart
v. Ball State Univ., 89 F.3d 437, 441
(7th Cir. 1996). "[A] materially adverse
change in employment conditions must be
more disruptive than a mere inconvenience
or an alteration of job
responsibilities[.]" Johnson v. City of
Fort Wayne, 91 F.3d 922, 932 (7th Cir.
1996). In this case, Mr. Conley complains
of being assigned to paint the pump room
for several months and attributes the
motivation for this assignment to his
alcoholism because other workers were not
assigned to paint for such a long period
of time. However, the record belies Mr.
Conley’s assertions. Mr. Orlos, also a
maintenance worker, stated that he had
spent "a whole summer painting fire
hydrants" and had spent a year painting
one pump room. R.14, Ex.2 at 13.
Furthermore, Mr. Conley admitted in his
deposition that, prior to his treatment,
when there was painting to be done, it
was assigned to him. See R.7, Ex.3 at 86.
Mr. Conley has not shown that his
assignment to paint the pump room was
more than "a mere inconvenience or an
alteration in job responsibilities";
indeed, the assignment seems to be well
within the scope of normal activities for
a Village maintenance worker.
Consequently, Mr. Conley’s painting
assignment did not constitute an adverse
action under the ADA.
  Mr. Conley also suggests that denying
him the use of a Village vehicle isolated
him from his co-workers and, therefore,
violated the ADA. We cannot agree.
According to the record, Mr. Conley was
denied the use of a Village vehicle while
painting the pump room. The Village’s
reason for its action was that the
vehicles were needed for those who would
be answering emergency calls. Mr. Conley
does not dispute this rationale.
Furthermore, Mr. Conley does not explain
how failing to give him a vehicle
prevented him from carrying out his
duties or isolated him from his co-
employees. Consequently, we cannot say
that denying Mr. Conley use of a vehicle,
of itself, violated the ADA./7

F.   Hostile Work Environment

  Finally, Mr. Conley rather obliquely
argues that, although any one of these
actions might not violate the ADA, the
sum total of actions by the Village rises
to the level of a statutory violation. In
essence, Mr. Conley claims that the
Village created a hostile work
environment for him as a result of his
disability, see R.1, para.17, although he
never uses those terms in his appellate
brief.

  This court has not yet resolved the
issue whether the ADA encompasses a cause
of action for hostile work environment.
"Thus far, we have assumed the existence
of such claims, without expressly
deciding whether they are proper, because
resolution of that issue has not been
necessary." Vollmert v. Wisconsin Dep’t
of Transp., 197 F.3d 293, 297 (7th Cir.
1999); see also Silk, 194 F.3d at 803-04.
We have followed this course because the
actions alleged in the cases before us
have not been "significant enough to rise
to the level of a hostile environment
were that type of claim available."
Vollmert, 197 F.3d at 297. This case is
no different.

  In order for harassment to approach the
level of a hostile work environment, it
must be "so severe or pervasive as to
alter the conditions of [the victim’s]
employment and create an abusive working
environment." Faragher v. City of Boca
Raton, 524 U.S. 775, 786 (1998)
(citations and quotation marks omitted).
Here the actions allegedly taken against
Mr. Conley are neither severe nor
pervasive and certainly cannot be
characterized as "abusive."

Conclusion

  For the foregoing reasons, we affirm the
judgment of the district court.

AFFIRMED

/1 Because the district court granted summary judg-
ment to the Village, we take the facts alleged by
Mr. Conley to be true. See Adusumilli v. City of
Chicago, 164 F.3d 353, 357 (7th Cir. 1998) (cit-
ing Burlington Indus., Inc. v. Ellerth, 524 U.S.
742 (1998)), cert. denied, 120 S. Ct. 450 (1999).

/2 The Village filed its motion for summary judgment
on April 15, 1999, more than 300 days after the
last act of discrimination allegedly took place.

/3 In Erickson v. Board of Governors of State Col-
leges and Universities, 207 F.3d 945 (7th Cir.
2000), and Stevens v. Illinois Department of
Transportation, No. 98-3350, 2000 WL 365947 (7th
Cir. Apr. 11, 2000), we applied the framework of
Kimel v. Florida Board of Regents, 120 S. Ct. 631
(2000), to an ADA case. In Erickson, the court
held that the ADA did not "’enforce’ the Four-
teenth Amendment," and therefore, like the Age
Discrimination in Employment Act, did not validly
abrogate Eleventh Amendment immunity. 207 F.3d at
252. The Eleventh Amendment, however, applies
only to the states, and not to municipalities.
See Mt. Healthy City Sch. Dist. Bd. of Educ. v.
Doyle, 429 U.S. 274, 280 (1977) ("The bar of the
Eleventh Amendment to suit in federal courts
extends to States and state officials in appro-
priate circumstances, but does not extend to
counties and similar municipal corporations."
(citations omitted)). It is clear that, under the
Illinois Municipal Code, the Village of Bedford
Park is considered a municipality, and not an arm
of the state. See 65 Ill. Comp. Stat. Ann. 5/1-1-
2(1) (West 1996) ("’Municipal’ or ’municipality’
means city, village, or incorporated town in the
State of Illinois, . . . ."). Consequently, the
Village may be sued in federal court for alleged
violations of the ADA.

/4 We note that the Village disputes that Gifford
ever made these statements. However, summary
judgment is not the appropriate stage to resolve
issues of fact.

/5 Similarly, Mr. Conley’s Rehabilitation Act claims
are untimely. We previously have held that Illin-
ois’ two-year statute of limitations for personal
injury actions applies to actions brought under
the Rehabilitation Act. See Cheeney v. Highland
Community College, 15 F.3d 79, 81-82 (7th Cir.
1994). Because Mr. Conley’s complaint was filed
on November 10, 1998, more than four years after
the allegedly discriminatory suspension took
place, his suspension claim cannot be sustained
under the Rehabilitation Act either.

/6 In the Village’s 12M(3) Statement, setting forth
facts to which there was not a genuine issue, the
Village stated:

38. Paul Miraldi was promoted to Maintenance
Worker II based on his job performance even
though he had less seniority than Mr. Conley.
(Transcript of the Deposition of James Gifford,
page 148, lines 7-10, Exhibit 2).

R.6 at 7. Mr. Conley admitted that this assertion
was true. See R.14 at 3.

/7 Because we hold that the Village’s denial of the
use of a vehicle was unrelated to Mr. Conley’s
disability, we do not reach the issue whether the
Village might otherwise be justified in denying
the use of a public vehicle to a recovering
alcoholic without violating the ADA.